Citation Nr: 0524186	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-15 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral ankle 
disorder.

3.  Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

Entitlement to service connection for bilateral hearing loss 
was denied by the RO in June 2003, but by a rating action 
dated in December 2004, service connection for bilateral 
hearing loss was granted.  As this is a complete benefit of 
the issue on appeal, this issue is no longer part of the 
veteran's appeal.


FINDINGS OF FACT

1.  The veteran's service medical records have been confirmed 
by the National Personnel Records Center (NPRC) as being 
destroyed in a 1973 fire at their St. Louis, Missouri 
facility.

2.  Tinnitus was not shown in service, and the medical 
evidence of record does not include a current diagnosis of 
tinnitus.

3.  The evidence of record does not contain a medical opinion 
relating the veteran's current left ankle disability to his 
time in service.

4.  The evidence of record does not contain a medical opinion 
relating the veteran's current low back disorder to his time 
in service.



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  An ankle disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in March 2003, May 2003, and September 2003, 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
separation examination is on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The veteran was notified of the need for a VA 
examination, and one was accorded him in May 2004.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Tinnitus

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§ 3.303.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had tinnitus during service; (2) 
whether he has a current tinnitus disability; and, if so, (3) 
whether any current tinnitus disability is etiologically 
related to service.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  


As stated above, the veteran's service medical records have 
been confirmed as fire-related by the NPRC.  However, a copy 
of the veteran's examination upon separation from service in 
September 1946 is associated with the claims file, and it 
does not show any reference to tinnitus.  Subsequent to 
service, the veteran was seen for an audiological evaluation 
in September 2002; the report from that evaluation makes no 
reference to tinnitus.  In May 2004, a VA audiological 
evaluation was conducted.  The examiner noted that the 
veteran denied having tinnitus.

Although the veteran's claim states that he currently has 
tinnitus, and asserts that it was caused by his time as a 
basic training instructor in service, nowhere in the medical 
evidence of record is there an objective medical diagnosis of 
tinnitus.  Further, when asked by the VA examiner in May 2004 
whether he had tinnitus, the veteran denied having the 
condition.  It is established law that in order for a claim 
for service connection to prevail, there must be some 
competent evidence of a current disability, that is, a 
current medical diagnosis.  See 38 U.S.C.A. § 1110; Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  As there is no 
objective medical evidence that the veteran has a current 
tinnitus disability, service connection for tinnitus is not 
warranted.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Left Ankle Disorder

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a left ankle injury or 
disorder during service; (2) whether he has a current 
diagnosis of a left ankle disorder that would qualify as a 
current disability; and, if so, (3) whether the current 
disability is etiologically related to incidents in service.  
Medical evidence is needed to lend plausible support for the 
issue on appeal because it involves questions of medical fact 
requiring medical knowledge or training for its resolution.  
Caluza, 7 Vet. App. at 506; see also Layno, 6 Vet. App. at 
470; Espiritu, 2 Vet. App. at 494-95.

As stated above, the veteran's service medical records have 
been confirmed as fire-related by the NPRC.  However, a copy 
of the veteran's September 1946 examination upon separation 
from service is associated with the claims file, and it does 
not show any musculoskeletal defects on physical examination.  
Subsequent to service, private medical records show that in 
May 2001, the veteran reported constant left foot pain.  He 
had a collapsed, swollen left foot arch, which had made his 
foot go to the side, as he walked on the medial ankle region.  
The pain was worse with standing and walking, which was 
relieved by rest, and accompanied by some swelling.  The 
veteran reported being able to walk one to three blocks, with 
severe difficulty walking on uneven terrain, up stairs, and 
on ladders.  He had full strength except in the tibialis 
posterior, with an antalgic gait.  X-rays showed a collapsed 
arch, with talonavicular, calcaneal cuboid, and subtalar 
arthritis.  The impression was Type III posterior tibial 
tendonitis.  

In June 2001, the veteran underwent a triple arthrodesis on 
his left ankle.  Private treatment records from July 2001 
through October 2001 show progressive improvement 
postoperatively, with decreasing pain, improved range of 
motion and movement, and no complications.

An October 2002 VA treatment record noted that the veteran 
reported left ankle pain and deformity following the triple 
arthrodesis, and felt that he had a new deformity with 
increased flatfeet and extensive rotation.  Physical 
examination revealed left ankle with pes planus, with 
crepitus and motion at the tibiotalar and subtalar joints.  A 
December 2002 treatment record noted that the veteran's left 
foot was inverted at the ankle secondary to the procedure to 
fuse his ankle.  The veteran reported that he had broken pins 
in his ankle.  A February 2003 VA treatment record noted that 
the veteran had left ankle pain with weight bearing, and 
walked with his left ankle overted.  At that time, the 
veteran asked for an orthopedic consultation for his ankle.  
A December 2003 letter from the veteran's wife noted that the 
veteran had injured his ankle in high school, and the 
marching on the side of hills, while training others in basic 
training, forced his foot to slant and aggravated the 
original injury.

After careful consideration of the medical evidence of 
record, the Board finds that t service connection for a left 
ankle disorder is not warranted.  Although the veteran has a 
diagnosis of and treatment for a current left ankle disorder, 
there is no medical evidence that the veteran's current left 
ankle disorder was either caused or aggravated by his 
military service.  

Accordingly, service connection for a left ankle disorder is 
not warranted.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Low Back Disorder

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a low back injury or disorder 
during service; (2) whether he has a current diagnosis of a 
low back disorder that would qualify as a current disability; 
and, if so, (3) whether the current disability is 
etiologically related to incidents in service.  See Caluza, 7 
Vet. App. at 506; see also Layno, 6 Vet. App. at 470; 
Espiritu, 2 Vet. App. at 494-95.

As stated above, the veteran's service medical records have 
been confirmed as 
fire-related by the NPRC.  However, a copy of the veteran's 
examination in September 1946 upon separation from service is 
associated with the claims file, and it does not show any 
musculoskeletal defects on examination.  

Subsequent to service, private medical records show that in 
February 1999, the veteran reported severe pain in his 
posterior thighs and lower legs when standing and attempting 
to walk.  An magnetic resonance imaging (MRI) of the cervical 
spine showed mild narrowing of the spinal canal at C4-C5, and 
a small herniated disk at T6-T7.  A second MRI showed severe 
spinal stenosis at the L2-L3, L3-L4, and L4-L5 regions, 
secondary to facet hypertrophy and hypertrophy of the 
ligamentum flavium.  February 1999 private medical records 
show that the veteran had a laminectomy of L2-L4 for lumbar 
spinal stenosis.  A March 1999 private medical record showed 
that the leg pain and numbness were relieved and that the 
veteran was walking better.  A July 1999 private medical 
record noted that the veteran was not experiencing any back 
or leg pain.  

However, in September 2002, the veteran reported that he had 
upper lumbar pain after walking a distance, but that it was 
not severe. At that time, he noted that he had previously 
undergone spinal surgery for degenerative disc disease in 
1999.  In December 2002, the veteran reported constant back 
pain, having become progressively worse over the last year, 
which increased with walking.  In February 2003, the veteran 
reported continued back pain despite use of naproxen.

After careful consideration of the medical evidence of 
record, the Board finds that service connection for a low 
back disorder is not warranted.  Although the veteran has a 
current low back disorder, there is no medical evidence that 
the veteran's current back disorder is related to an incident 
in service.  

Accordingly, service connection for a low back disorder is 
not warranted.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for left ankle disorder is 
denied.

Entitlement to service connection for low back disorder is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


